Title: From James Madison to James Sheafe, 8 February 1804 (Abstract)
From: Madison, James
To: Sheafe, James


8 February 1804, Department of State. “In answer to your letter of the 13th. ult. I have to inform you, that instructions have been transmitted to Paris calculated to promote a modification, if possible, of the Convention of the 30th. of April last, so as to divide the sum payable under it, more equally among the claims, than may happen from its operation in its present form.”
 

   
   RC (owned by Harmers of New York, Inc., New York, 1990); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand, signed by JM.


